     Case 2:20-cv-01974-JAM-EFB Document 8 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JASON ALLEN DUQUE,                                No. 2:20-cv-1974-EFB P
11                       Plaintiff,
12           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    ADAM RYAN, et al.,
14                       Defendants.
15

16          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

17   U.S.C. § 1983. On October 14, 2020, the court found that plaintiff had failed to pay the $400

18   filing fee required by 28 U.S.C. § 1914(a) or request leave to proceed in forma pauperis and

19   submit the affidavit and trust account statement required by 28 U.S.C. § 1915(a). ECF No. 3.

20          Accordingly, the court directed the Clerk to send plaintiff another Application to Proceed

21   In Forma Pauperis and ordered plaintiff to submit the filing fee or the completed application

22   within thirty days. Id. The court also warned plaintiff that failure to do so would result in this

23   action being dismissed. Id.

24          In response, plaintiff filed a partial and unsigned application for leave to proceed in forma

25   pauperis. ECF No. 4. On November 9, 2020, the court informed plaintiff that his partial and

26   unsigned application must be disregarded. ECF No. 6. The court directed the Clerk to send

27   plaintiff another Application to Proceed In Forma Pauperis and ordered plaintiff to submit the

28   completed application within thirty days. Id.
     Case 2:20-cv-01974-JAM-EFB Document 8 Filed 12/14/20 Page 2 of 2


 1          The time for acting has now passed and plaintiff has not submitted the filing fee, a
 2   completed application for leave to proceed in forma pauperis or otherwise responded to the
 3   court’s order.
 4          Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States
 5   District Judge to this case.
 6          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 7          These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
12   objections shall be served and filed within fourteen days after service of the objections. The
13   parties are advised that failure to file objections within the specified time may waive the right to
14   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
15   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
16   Dated: December 14, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
